Title: To Thomas Jefferson from Madame Townsend, 13 November 1787
From: Townsend, Madame
To: Jefferson, Thomas



le 13 9bre. 1787

J’ai reçu l’honneur de votre lettre Monsieur, et depuis ce tems n’ai pas quittée, la Campagne. Je ne saurois vous exprimer combien je suis fachée de vous avoir importuné par une demande sur la quelle vous voulés bien prendre la peine d’entrer dans des details. Je sais que l’on a beaucoup de peine dans ce moment a réaliser des fonds, c’est ce qui fait que j’avois pris le parti d’aller a Londres pour vendre a la Banck. Je vous prie Monsieur de recevoir mes regrets de vous avoir importuné dans cette circonstance et de me croire tres sincerement votre tres humble et obeissante s.,

Townsend


Voulés vous avoir la bonté de me dire le plus sure moyen d’envoyer une lettre en Dánmark?

